UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2013 to November 30, 2013 Item 1.Schedule of Investments. Attached hereto. YAO Guggenheim China All-Cap ETF Portfolio of Investments November 30, 2013 (unaudited) Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 99.7% Basic Materials - 2.7% Aluminum Corp. of China Ltd.(a) (b) Angang Steel Co. Ltd.(a) China BlueChemical Ltd. China Forestry Holdings Co. Ltd.(a) (c) (d) – China Lumena New Materials Corp. China Molybdenum Co. Ltd. China Precious Metal Resources Holdings Co. Ltd.(a) Citic Pacific Ltd. Dongyue Group Ltd. Huabao International Holdings Ltd. Hunan Nonferrous Metal Corp. Ltd.(a) Jiangxi Copper Co. Ltd. Kingboard Chemical Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel(a) MMG Ltd. (a) Nine Dragons Paper Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd. Yingde Gases Group Co. Ltd. Zhaojin Mining Industry Co. Ltd. (b) Zijin Mining Group Co. Ltd. Communications - 24.1% AsiaInfo-Linkage, Inc.(a) Baidu, Inc., ADR(a) China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Ctrip.com International Ltd., ADR(a) Giant Interactive Group, Inc., ADR NetEase, Inc., ADR Sina Corp.(a) Sohu.com, Inc.(a) Tencent Holdings Ltd. Youku Tudou, Inc., ADR(a) (b) ZTE Corp.(a) Consumer, Cyclical - 7.7% Air China Ltd. Ajisen China Holdings Ltd. Anta Sports Products Ltd. Belle International Holdings Ltd. Bosideng International Holdings Ltd. Brilliance China Automotive Holdings Ltd. Byd Co. Ltd. (a) China Eastern Airlines Corp. Ltd.(a) (b) China Resources Enterprise Ltd. China Southern Airlines Co. Ltd. China Travel International Investments China ZhengTong Auto Services Holdings Ltd.(a) Dah Chong Hong Holdings Ltd. Digital China Holdings Ltd. Dongfeng Motor Group Co. Ltd. Geely Automobile Holdings Ltd. Golden Eagle Retail Group Ltd. GOME Electrical Appliances Holding Ltd.(b) Great Wall Motor Co. Ltd. Guangzhou Automobile Group Co. Ltd. Haier Electronics Group Co. Ltd. Hengdeli Holdings Ltd. Intime Retail Group Co. Ltd. Minth Group Ltd. Parkson Retail Group Ltd.(b) REXLot Holdings Ltd.(b) Shanghai Pharmaceuticals Holding Co. Ltd. Shenzhou International Group Holdings Ltd. Skyworth Digital Holdings Ltd. Springland International Holdings Ltd. Sun Art Retail Group Ltd.(b) Weichai Power Co. Ltd. Xinyi Glass Holdings Ltd. Zhongsheng Group Holdings Ltd.(b) Consumer, Non-cyclical - 7.9% China Agri-Industries Holdings Ltd. China Foods Ltd.(a) China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Modern Dairy Holdings Ltd.(a) (b) China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.(a) (b) CP Pokphand Co. Ltd. Hengan International Group Co. Ltd. Jiangsu Expressway Co. Ltd. Mindray Medical International Ltd., ADR(b) New Oriental Education & Technology Group, Inc., ADR Shandong Weigao Group Medical Polymer Co. Ltd. Shenguan Holdings Group Ltd.(b) Shenzhen International Holdings Ltd. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical Sinopharm Group Co. Ltd. Tingyi Cayman Islands Holding Corp. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd. Vinda International Holdings Ltd.(b) Want Want China Holdings Ltd. Wumart Stores, Inc. WuXi PharmaTech Cayman, Inc., ADR(a) Zhejiang Expressway Co. Ltd. Diversified - 0.5% China Merchants Holdings International Co. Ltd. Energy - 14.0% China Coal Energy Co. Ltd. China Gas Holdings Ltd. China Longyuan Power Group Corp. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. CNOOC Ltd. GCL-Poly Energy Holdings Ltd.(a) (b) Kunlun Energy Co. Ltd. PetroChina Co. Ltd. Shougang Fushan Resources Group Ltd. United Energy Group Ltd.(a) Yanzhou Coal Mining Co. Ltd. Financial - 33.1% Agile Property Holdings Ltd. Agricultural Bank of China Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Minsheng Banking Corp. Ltd. China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Pacific Insurance Group Co. Ltd. China Resources Land Ltd. China Taiping Insurance Holdings Co. Ltd.(a) Chongqing Rural Commercial Bank CITIC Securities Co. Ltd. COSCO Pacific Ltd. Country Garden Holdings Co. Ltd. Evergrande Real Estate Group Ltd.(b) Far East Horizon Ltd. Franshion Properties China Ltd. Glorious Property Holdings Ltd.(a) Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Haitong Securities Co. Ltd. Hopson Development Holdings Ltd.(a) Industrial & Commercial Bank of China Ltd. Kaisa Group Holdings Ltd.(a) KWG Property Holding Ltd. Longfor Properties Co. Ltd. New China Life Insurance Co. Ltd.(a) PICC Property & Casualty Co. Ltd. Ping An Insurance Group Co. of China Ltd. Poly Property Group Co. Ltd. Renhe Commercial Holdings Co. Ltd.(a) Shanghai Industrial Holdings Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd. Sino-Ocean Land Holdings Ltd. SOHO China Ltd.(b) Sunac China Holdings Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd. Industrial - 5.8% AAC Technologies Holdings, Inc. Anhui Conch Cement Co. Ltd. AviChina Industry & Technology Co. Ltd. BBMG Corp. Beijing Capital International Airport Co. Ltd. China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd.(a) (b) China Everbright International Ltd. China Lesso Group Holdings Ltd. China Metal Recycling Holdings Ltd.(a) (b) (c) – China National Building Material Co. Ltd. China Railway Construction Corp. Ltd.(b) China Railway Group Ltd. China Resources Cement Holdings Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.(a) (b) (d) China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(a) (b) China Shipping Development Co. Ltd.(a) China State Construction International Holdings Ltd. China Zhongwang Holdings Ltd.(a) CSR Corp. Ltd. Dongfang Electric Corp. Ltd. Guangshen Railway Co. Ltd. Haitian International Holdings Ltd. Harbin Electric Co. Ltd. Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd.(a) Metallurgical Corp. of China Ltd.(a) NVC Lighting Holdings Ltd.(b) Sany Heavy Equipment International Holdings Co. Ltd. Shanghai Electric Group Co. Ltd. Yangzijiang Shipbuilding Holdings Ltd. (Singapore) Zhuzhou CSR Times Electric Co. Ltd. Zoomlion Heavy Industry Science and Technology Co. Ltd.(b) Technology - 1.2% Lenovo Group Ltd. Semiconductor Manufacturing International Corp.(a) Travelsky Technology Ltd. Utilities - 2.7% Beijing Enterprises Holdings Ltd. Beijing Enterprises Water Group Ltd. China Oil & Gas Group Ltd. China Power International Development Ltd. China Resources Gas Group Ltd. China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. Huaneng Renewables Corp. Ltd. Total Common Stocks - 99.7% (Cost $48,420,016) Exchange Traded Fund - 0.3% iShares FTSE China 25 Index Fund (United States) (b) (Cost $157,363) Total Long-Term Investments - 100.0% (Cost $48,577,379) Investments of Collateral for Securities Loaned - 4.4% BNY Mellon Securities Lending Overnight Fund, 0.1079%(e) (f) (Cost $2,228,502) Total Investments - 104.4% (Cost $50,805,881) Liabilities in excess of Other Assets - (4.4%) Net Assets- 100.0% ADR - American Depositary Receipt * Less than 0.1% (a) Non-income producing security. (b) Security, or portion thereof, was on loan at November 30, 2013. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $0. (d) Illiquid security. (e) At November 30, 2013, the total market value of the Fund's securities on loan was $2,076,967 and the total market value of the collateral held by the Fund was $2,228,502. (f) Interest rate shown reflects yield as of November 30, 2013. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments China 99.3% Singapore 0.4% United States 0.3% % of Long-Term Currency Denomination Investments Hong Kong Dollar 89.9% United States Dollar 9.7% Singapore Dollar 0.4% Subject to change daily. See previously submitted notes to financial statements for the period ended August 31, 2013. At November 30, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and asked prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads,estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs as described above. The fair value estimates for the Level 3 securities are determined in accordance with the Trust’s valuation procedures. The valuation process involved for Level 3 measurements for the Fund is completed on a daily basis and is designed to subject the Level 3 valuations to an appropriate level of oversight and review. For Level 3 securities, the Fund utilizes a pricing committee (the “Pricing Committee”), which is comprised of employees of Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) or its affiliates responsible for implementing the valuation procedures established by the Fund. Investment professionals prepare preliminary valuations based on their evaluation of financial data, company specific developments, market valuations of comparable companies, market information and other factors. These preliminary valuations are reviewed by the Pricing Committee with subsequent deliberations until an appropriate price is determined for the Level 3 security. The valuation techniques and significant inputs used in determining the value of holdings categorized as Level 3 in the fair value hierarchy are as follows: • Last available publicly traded price. For halted securities, the Pricing Committee considers the last trade price. • The last trade price has been adjusted after considering relevant news on the security, cash distributions paid by the security, length of time the security has not traded, indication of interest broker bids, lack of an active market in which the security can be traded, and general market movement. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of November 30, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stock: Basic Materials $ $
